REASONS FOR ALLOWANCE

The after-final amendment filed on February 9, 2022 has been entered. 

Claims 20-22, 25-35 and 37-39 are allowed.

The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Baines et al.”
US Publication No. 2013/0166114 A1

“Rahn et al.”
EP Publication No. 1 308 366 B1

“Seung”
KR Publication No. 10-1008160 B1

“Sheardown et al.”
US Publication No. 2011/0006912 A1

“Tamaribuchi et al.”
US Publication No. 2012/0176217 A1

“Wise”
WO Publication No. 2004/042663 A1



See the detailed discussion of the teachings of Rahn in item 33 (pp. 15-19) of the prior Office action mailed on May 26, 2021.

See the detailed discussion of the teachings of Tamaribuchi et al. in item 34 (pp. 20-21) of the prior Office action mailed on May 26, 2021.

See the detailed discussion of the teachings of Sheardown et al., Wise, Seung and Baines et al. in items 41-44 (pp. 23-25) of the prior Office action mailed on May 26, 2021.

The following is an examiner’s statement of reasons for allowance:

The prior art of record, including the prior art listed above, fails to teach a computer-implemented railway control apparatus, as defined in claim 20, that performs the functions of (a) receiving a selection of a track section, (b) transmitting a block signal to an interlock associated 
Provides centralized control of a centrally controllable railway network including plural railways and a plurality of railway interlocks dispersed in the plural railways.
Comprises a processor for controlling a plurality of track sections in the railway network, wherein each track section is associated with a corresponding interlock and is disposed in any of the plural railways of the railway network that is managed by centralized control operation from the railway control apparatus, the processor controlling, by said centralized control operation, one or more interlocks amongst the plurality of railway interlocks dispersed in the plural railways, to block railway traffic to one or more specified track sections.

Claims 21, 22, 25-27 and 29-32 are allowed because of their dependency from claim 20.

The prior art of record, including the prior art listed above, fails to teach a computer-implemented railway control apparatus, as defined in claim 28, that performs the functions of (a) receiving a selection of a track section, (b) responsive to the selection, determining that the selected track section has an existing block, (c) receiving a signal from a corresponding interlock of the selected track section that a new block can be established, (d) responsive to receiving the signal that a new block can be established, transmitting a block signal to the corresponding interlock of the selected track section, (e) generating a secret code associated with the selected track section, and (f) transmitting the secret code to a remote user terminal.

The prior art of record, including the prior art listed above, fails to teach a computer-implemented method, as defined in claim 33, that performs the functions of (a) receiving a selection of a track section, (b) responsive to the selection, determining that the selected track section has an existing block, (c) receiving a signal from a corresponding interlock of the selected track section that a new block can be established, (d) responsive to receiving the signal that a new block can be established, transmitting a block signal to the corresponding interlock of 

Claims 34, 35 and 37-39 are allowed because of their dependency from claim 33.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter C English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay A Spahn can be reached on (571)272-7731.

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees: /WCD/ and /GAS/